VjlATTHIAS, J.
1. The provision of Section 5660, General Code, :hat no contract or obligation involving the expendi-ere of money may be entered into by the public Officials there designated unless the officer named irst certifies that the money required is in the treasury to the credit of the fund from which it is to be drawn, is mandatory, and the making of such |ertificate is a prerequisite to the execution of a ¿alid contract but it is not essential to the validity such contract that the certificate be recorded.
2. The requirement of Section 1206, General Code, that “the state highway commissioner shall- advertise for bids for two consecutive weeks,” is mandatory, and a contract entered into on June 14, after Advertisement in two weekly newspapers of the 2ounty on June 6 and June 13, is invalid.
J 3. In an action brought to recover damages for the failure to enter upon and complete a contract Eór a highway improvement, such invalidity of the 2pntract is a complete defense.
( 4. Such contract cannot be validated so as to bind á contract for a highway improvement, such invalidity of the contract is a complete defense,
j 4. Such contract cannot be validated so as to bind a contractor or his surety by the passage of a so-called curative act subsequent to the default of the contractor and the construction of the improvement by the state. Construed otherwise the act of the general assembly passed December 18, 1919 (108 OL., pt. 2, 1122), would be retroactive and in conflict with Section 28, Article II, of the Constitution of Ohio.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Day and Allen, JJ., concur.